Citation Nr: 0329926	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-00 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Determination of a proper initial rating for residuals of 
a right thumb injury, currently evaluated as 10 percent 
disabling.  

2.  Determination of a proper initial rating for residuals of 
a neck injury, currently evaluated as 10 percent disabling.  

3.  Determination of a proper initial rating for residuals of 
a left knee injury, currently assigned a noncompensable 
evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from August 1991 to January 
1999, and from June 1999 to July 1999.  

This matter arises from a November 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, by which service connection was 
established for residuals of injuries of the right thumb, 
neck, and left knee.  Initial 10 percent disability ratings 
were assigned for the right thumb and neck disorders, and an 
initial noncompensable evaluation was assigned for the left 
knee disorder.  The veteran filed a timely appeal, and the 
case has been referred to the Board of Veterans' Appeals (BVA 
or Board) for resolution.  


REMAND

The veteran presently contends that his now service-connected 
residuals of right thumb, neck, and left knee injuries are of 
greater severity than reflected by their initially assigned 
10 percent and noncompensable initial evaluations.  
Accordingly, he seeks entitlement to initial evaluations in 
excess of 10 percent for his right thumb and neck disorders, 
and entitlement to an initial compensable evaluation for his 
left knee disorder.  

The veteran asserts that the report of the July 2000 VA 
rating examination is inadequate for rating purposes because, 
among other things, it contains the notation that the veteran 
declined to undergo any X-rays.  The veteran vigorously 
disputes such statement, and has offered that he underwent 
extensive X-ray testing at the time of the examination.  
Subsequent X-ray reports dated in August 2000 disclose that 
there was no evidence of recent fractures or destructive 
process in the veteran's right hand, and no evidence of 
dislocation, recent fractures, or other abnormalities in his 
cervical spine.  No other X-ray findings were offered, and 
the veteran's service-connected left knee disorder was not 
addressed in those X-ray reports.  In addition, the veteran 
offered that the VA rating examiner failed to take his 
complaints of pain and swelling into account in assessing his 
disabilities.  

In his VA Form 646 dated in December 2002, the veteran argued 
that the July 2000 examination report contained insufficient 
detail to warrant a proper evaluation of his disabilities.  
In addition, he appears to argue that his service-connected 
disabilities had increased in severity since he was last 
evaluated.  The Board observes that in light of the veteran's 
contentions here, further evidentiary development is 
necessary.  

The Board initially notes that the veteran was not provided 
with notice of what evidence was necessary to substantiate 
his claims for increased initial ratings, and of what 
evidence he was responsible for providing and what evidence 
the VA would attempt to obtain.  The Board finds that in 
order to comply with the enhanced duty to assist and notice 
requirements as set forth in the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107), such notice must be provided.  See generally, 
Quartuccio v. Derwinski, 16 Vet. App. 183 (2002).  The 
veteran should then be scheduled to undergo a comprehensive 
VA orthopedic examination to determine the nature and 
severity of his right thumb, cervical spine, and left knee 
disabilities.  The examiner should be directed to indicate 
any and all pathology found to be present, to address all 
pertinent rating criteria, to discuss any functional 
limitations due to pain and/or weakness, and should indicate 
whether or not arthritis is present in any of the affected 
areas, particularly the veteran's left knee.  The RO should 
then readjudicate the issues of entitlement to increased 
initial ratings, with consideration given to all potentially 
applicable diagnostic codes.  

Accordingly, this case is REMANDED for the following:  

1.  The RO must provide the veteran with 
all appropriate notice of the evidence 
necessary to substantiate his claims for 
increased initial ratings for residuals 
of right thumb, neck, and left knee 
injuries and of what evidence he must 
provide and the evidence the VA will 
attempt to obtain.  

2.  The RO should contact the veteran, 
and request that he identify any and all 
health-care providers who have rendered 
treatment for his right thumb, neck, and 
left knee disabilities dating from 
January 1999 to the present.  After 
securing any necessary authorization, the 
RO should obtain and associate with the 
claims file any such identified records.  
If no additional records have been 
identified or are otherwise unavailable, 
the RO should so indicate.  

3.  The veteran should be scheduled to 
undergo a VA orthopedic examination 
conducted by an appropriate medical 
specialist to determine the nature and 
severity of his service-connected 
residuals of right thumb, neck, and left 
knee injuries.  The veteran's claims file 
must be made available to the examiner 
for review in advance of the scheduled 
examination.  The examiner is requested 
to review the pertinent medical evidence 
contained in the veteran's claims file, 
to include his service medical records, 
any existing records of treatment 
following service, and the report of the 
July 2000 VA rating examination.  
Following a comprehensive clinical 
examination, the examiner is requested to 
indicate the veteran's ranges of motion, 
in degrees, in his thumb, cervical spine, 
and left knee and to indicate what 
constitutes "normal" ranges of motion 
in each of those areas.  With respect to 
each body part at issue here, the 
examiner is requested to offer an opinion 
as to any additional disability or other 
functional impairment incurred as a 
result of pain or weakness in the right 
thumb, cervical spine, and left knee.  
The examiner is requested to state 
whether or not arthritis is present in 
the right thumb, cervical spine, or left 
knee.  If not, the examiner should so 
state.  Further, the examiner is 
requested to indicate whether or not 
intervertebral disc syndrome is present 
in the cervical spine.  If not, the 
examiner should so state.  All relevant 
rating criteria should be provided to the 
examiner for review in advance of the 
scheduled examination, and those criteria 
should be addressed in the typewritten 
examination report.  In addition, a 
complete rationale for all opinions 
offered should be included in the 
examination report, and all opinions 
offered must be reconciled with any other 
relevant medical opinions of record.  

4.  Upon completion of the foregoing, the 
RO must ensure that all notice and duty 
to assist requirements as set forth in 
the VCAA have been met.  The RO should 
then readjudicate the issue of 
entitlement to increased initial 
evaluations for residuals of right thumb, 
neck, and left knee injuries on the basis 
of all available evidence.  In 
readjudicating those issues, the RO 
should consider all potentially 
applicable rating criteria for each 
disability.  If the determinations remain 
unfavorable to the veteran in whole or in 
part, he and his service representative 
should be provided with a supplemental 
statement of the case setting forth all 
relevant statutes and regulations 
governing his appeal.  The veteran and 
his service representative must be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  



The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
connection with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




